DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A). The English machine translation of Kobayashi et al. is attached and referenced below.
Regarding Claim 1, Kobayashi et al. teaches a solid electrolyte material of the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein M and M’ may be metal elements (i.e. Yttrium), L and L’ are halogen elements (i.e. bromine, chlorine, iodine) and X, Y and Z independently satisfy 0 ≦ X < 1.5, 0 ≦ Y < 1, and 0 ≦ Z ≦ 6 and thus, X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine, chlorine and iodine (Para. [0036-0037]). 
Kobayashi et al. does not explicitly teach a composition of Li3YX6 as claimed.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, chlorine and/or iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Regarding Claim 2, Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kobayashi et al. further teaches L and L’ are independently represented by halogen atoms including Br and Cl (Para. [0037]).
Regarding Claims 3 and 4, Kobayashi et al. teaches all of the elements of the current invention in claim 2 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine and chlorine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]), overlapping with the claimed range of “x”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, chlorine and/or iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 5, Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kobayashi et al. further teaches L and L’ are independently represented by halogen atoms including Br and I (Para. [0037]).
Regarding Claims 6 and 7, Kobayashi et al. teaches all of the elements of the current invention in claim 5 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]), overlapping with the claimed range of “x”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, chlorine and/or iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claims 8, Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine, chlorine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]) thus, ratio of halogens (i.e. l + m + n in the instant claim), would equal 6.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected Yttrium in an amount close to 1, and select bromine, bromine, chlorine and iodine as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of the solid electrolyte formula as taught by Kobayashi (Para. [0036-0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the three halogens bromine, chlorine and iodine (i.e. halogen elements) for their use in a solid electrolyte in a lithium secondary battery, as combing equivalents known for the same purpose is prima facie obvious. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP §2144.06(I).
Regarding Claims 9 and 10, Kobayashi et al. teaches all of the elements of the current invention in claim 8 as explained above. 
Kobayashi et al. further teaches the formula Li3-2XMXIn1-YM’YL6-ZL’Z, wherein X may be 0, M’ may be Yttrium, Y may be very close to 1, and L and L’ may include bromine, chlorine and iodine, and 0 ≦ Z ≦ 6  (Para. [0036-0037]) and thus, l, m and n of the instant claims would be from 0 to 6, overlapping with the claimed ranges. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 14, Kobayashi et al. teaches all of the elements of the solid electrolyte material in claim 1 as explained above. 
Kobayashi et al. further teaches a lithium secondary battery comprising a positive electrode, a negative electrode, a solid electrolyte layer between the positive and negative electrode, wherein the electrolyte layer comprises the solid electrolyte material according to claim 1 (Para. [0012]) 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A) as applied to claim 1 above, and further in view of Makino (US 2020/0259210).
Regarding Claims 11 and 12, Kobayashi et al. teaches all of the elements of the current invention in claim 10 as explained above. 
Kobayashi et al. et al. teaches Z (i.e. l, m and n of the instant claims) would be from 0 to 6 (Para. [0036]), overlapping with the claimed ranges. 
Kobayashi et al. does not explicitly teach n = 1 or n = 2 (i.e. the atomic ratio of iodine equal to 1). 
However, Makino teaches a solid electrolyte wherein halogen elements such as chlorine, bromine and iodine are used (Para. [0026]) wherein the proportion (i.e. an amount) of the halogen element used falls within a range such that a solid electrolyte having high ion conductivity can be obtained (Para. [0037]). Thus, the teaching of atomic ratio (i.e. a proportion of a halogen element) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 13, Kobayashi et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Kobayashi et al. et al. teaches l, m and n of the instant claims would be from 0 to 6 (Para. [0036]), overlapping with the claimed ranges. 
Kobayashi et al. does not explicitly teach l = 2 or m = 2 (i.e. the atomic ratio of chlorine or bromine equal to 1). 
However, Makino teaches a solid electrolyte wherein halogen elements such as chlorine, bromine and iodine are used (Para. [0026]) wherein the proportion (i.e. an amount) of the halogen element used falls within a range such that a solid electrolyte having high ion conductivity can be obtained (Para. [0037]). Thus, the teaching of atomic ratio (i.e. a proportion of a halogen element) is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2006244734A) as applied to claim 14 above, and further in view of Kubo et al. (US 2016/0028107).
Regarding Claim 15, Kobayashi et al. teaches all of the elements of the current invention in claim 14 as explained above. 
Kobayashi et al. further teaches a positive electrode layer containing a positive electrode active material (Para. [0007]) (i.e. the positive electrode includes a particle formed of a positive electrode active material).
Kobayashi et al. does not explicitly teach the particle is coated at least partially with an oxide.
However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a lithium nickel cobalt aluminum oxide composite includes a coating material on the surface of the active material comprising an oxide (LiNbO3) (Para. [0029]).
The substitution of the positive electrode active material comprising an oxide coating as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material comprising an oxide coating as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 16, Kobayashi et al. teaches all of the elements of the current invention in claim 15 as explained above. 
	Kobayashi et al. does not explicitly teach the positive electrode active material is Li(NiCoAl)O2.
	However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a Li(NiCoAl)O2 (Para. [0029]).
The substitution of the positive electrode active material of Li(NiCoAl)O2 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material Li(NiCoAl)O2 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 17, Kobayashi et al. teaches all of the elements of the current invention in claim 16 as explained above. 
Kobayashi et al. does not explicitly teach an oxide coating on the positive electrode active material
However, Kubo et al. teaches a solid-state battery wherein the positive electrode active material of a lithium nickel cobalt aluminum oxide composite includes a coating material on the surface of the active material comprising an oxide (LiNbO3) (Para. [0029]).
The substitution of the positive electrode active material comprising an oxide coating of LiNbO3 as taught by Kubo et al., for the positive electrode active material of Kobayashi et al. would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the positive electrode active material comprising an oxide coating of LiNbO3 as taught by Kubo et al., for the positive electrode active material of  Kobayashi et al.as the substitution would achieve the predictable result of providing a well-known positive electrode active material for a solid-state battery capable of storing and releasing lithium ions (Para. [0029]). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.
Applicant argues if Kobayashi teaches Y < 1 and thus the presence of indium (In) is necessarily present in Kobayashi and therefore the formula Li3YX6 of instant claim 1 is not taught in Kobayashi.
Examiner respectfully disagrees. While the formula Li3YX6 as of instant claim 1 is not explicitly taught, a prima facie case of obviousness exists as the amounts are close as Kobayashi teaches Y may be very close to 1 (Para. [0036-0037]). In this case, Kobayashi may have Yttrium present in amount of 0.99999 and Indium present in an amount of 0.00001 such that one of ordinary skill in the art would have expected them to have the same or similar  properties. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). See also In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Applicant has not provided evidence demonstrating Y very close to 1 would have any different properties from Y being 1, or that Y being 1 would provide unexpected results. Additionally, there is no teaching away in Kobayashi. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues Li3YX6 of instant claim 1 has an unexpected improvement in conductivity over Kobayashi as “Tomita et al.” shows that Li3InBr6 has a conductivity lower than the Examples in the instant specification Table 1, 3 and 5. 
Applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, the unexpected result is not a comparison to the closest prior art, see MPEP 716.02(e). Applicant must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. As the material in “Tomita et al” does not contain Yttrium as does the material in Kobayashi it is unclear how the material of “Tomita et al.” is considered the closest prior art. 
Applicant argues that the prior art used to render obvious the rejected claims (Makino and Kubo) do not cure the deficiencies of the rejection applied to the independent claim (Kobayashi). Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729